DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5, 9-10, 13-17, 25 and 28-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 5 reads “determining a location a second soft point on the patient.” This should read “determining a location of a second soft point on the patient.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (U.S. Pub. No. 2015/0305612), hereinafter “Hunter”, in further view of Averbuch et al. (U.S. Pub. No. 2008/0118135), hereinafter “Averbuch,” in further view of Chopra et al. (U.S. Pub. No. 2015/0265368), hereinafter “Chopra.”
 
Regarding claim 25, Hunter discloses a method of registering an airway of a patient to images of the airway (“method of registering a real-time image feed from an imaging device inserted into a steerable 
generating a model of the airway based on images of the airway (“inspiration 3D airway model 410”) is generated by segmenting the inspiration 3D image data subset 406… (“expiration 3D airway model 412” is generated by segmenting the expiration 3D image data subset 408… a hybrid “Inspiration-Expiration” 3D airway model 414 is constructed… using the inspiration 3D airway model 410 and the expiration 3D airway model 412” Hunter, [0091]-[0093]);
determining a location of a first soft point on the patient (“an initial location of one or more target tissues in image dataset 400 is determined” Hunter, [0175]-[0176]; Figures 20A and 20B and paragraphs [0175]-[0181] demonstrate that the process of steps 1000-1018 to calculate and display a navigation pathway is repeated for an initial location of each of the one or more target tissues; also see Hunter [0058], [0091], [0117], [0138]);
determining a location of a second soft point on the patient (“an initial location of one or more target tissues in image dataset 400 is determined” Hunter, [0175]-[0176]; Figures 20A and 20B and paragraphs [0175]-[0181] demonstrate that the process of steps 1000-1018 to calculate and display a navigation pathway is repeated for an initial location of each of the one or more target tissues; also see Hunter [0058], [0091], [0117], [0138]);
determining a location of a target within the model of the airway (“an initial location of one or more target tissues in image dataset 400 is determined” Hunter, [0175]-[0176]; also see Hunter [0058], [0091], [0117], [0138]);

tracking locations of a location sensor while the location sensor is navigated along the pathway (“as steerable catheter 600 is navigated through the airway of patient 10, at step 1010, navigation system 70 tracks the location of localization element 610 of steerable catheter 60” Hunter, [0178]);
registering the model of the airway to the airway (“localization elements 24 of PTD 20 are proximate markers 22 and because one or more markers 22 of PTD 20 are visible in image dataset 400 and localization elements 24 corresponding to the one or more markers 22 are tracked by navigation system 70, image dataset 400 may be registered to patient 10… point-to-point registration may be accomplished by identifying points in an image space and then touching the same points in patient space. These points are generally anatomical landmarks that are easily identifiable on the patient. Second, lumen registration may be accomplished by generating a point cloud within the airways of patient 10 and matching the shape of the generated point cloud to an inspiration 3D airway model 410, an expiration 3D airway model 412, and/or a hybrid “Inspiration-Expiration” 3D airway model 414. Using four-dimensional tracking (4D) the point cloud may be generated at the appropriate respiration cycle to match inspiration 3D airway model 410, an expiration 3D airway model 412, and/or a hybrid “Inspiration-Expiration” 3D airway model 414. Generation of a point cloud is more fully described in U.S. Ser. No. 13/773,984, entitled “Systems, Methods and Devices for Forming Respiratory-Gated Point Cloud for Four Dimensional Soft Tissue Navigation,” filed on Feb. 22, 2013, which is hereby incorporated by reference.” [0146]-[0147]);
generating a pathway to the first soft point (“model 414 may additionally include navigation pathway 416… from the entry of the airway to the location of target tissue 420… target tissue 
tracking a location of the location sensor while the location sensor is navigated along the pathway to the first soft point (“as steerable catheter 600 is navigated through the airway of patient 10, at step 1010, navigation system 70 tracks the location of localization element 610 of steerable catheter 60” Hunter, [0178]);
generating patient tidal volume breathing movement data (“Markers 22 of PTD 20 can be viewed with the image data, which can include an indication of the position of markers 22 during a given path of motion of the targeted anatomy… Such motion can be due, for example, to inspiration (i.e., inhaling) and expiration (i.e., exhaling) of the patient” Hunter, [0064]; “The sequence of motion of localization elements 24 is tracked by image analysis system 50 and/or navigation system 70 and image analysis system 50 and/or navigation system 70 derives a respiratory signal based on the positions of localization elements 24 during the respiratory cycle of patient 10” Hunter, [0084]; “during a procedure such as directing a navigated steerable catheter to a target tissue within the airway of patient 10 (e.g., during a second time interval), the breathing cycle of patient 10 may be closer to tidal breathing” Hunter, [0092]-[0093]);
comparing the patient tidal volume breathing movement data with movement of the location sensor over a respiratory cycle (“respiratory signal derived from PTD 20 is used to gate the localization information of a medical device in the airway of patient 10” Hunter, [0085]; see also [0172]-[0174];  “recording the confirmed location of the target tissue comprises recording four-dimensional data (4D) comprising a three-dimensional (3D) location of the confirmed target tissue in relation to electromagnetic (EM) field generator 82 of navigation system 70 and the respiratory state of patient 10 at the time the location of the target tissue was confirmed … including but not limited to, hybrid “Inspiration-Expiration” 3D airway model” Hunter, [0181]);

when it is determined that the location sensor is not proximate the first soft point (“Bronchoscopic video camera 630 may be inserted working channel 608 of steerable catheter 600 and a real-time image feed is displayed to the physician or other healthcare professional. Using the real-time image feed, the physician or other healthcare professional may navigate steerable catheter 600 to very small diameter portions of the airway which were previously inaccessible by a typical steerable bronchoscope. Once the physician or other healthcare professional has reached the desired target tissue with steerable catheter 600, the physician or other healthcare professional may remove bronchoscopic video camera 630” Hunter, [0152]; “at step 1008, a physician or other healthcare professional navigates steerable catheter 600 through the airway of patient 10 to a position proximate the initial location of the target tissue… the method continues at step 1012, where information regarding the presence of the target tissue is generated… a confirmed location of the target is using the generated information regarding the presence of the target tissue and the tracked location of localization element 610 of steerable catheter 600… At step 1016, after the confirmed location of the target tissue is determined, the confirmed location of the target tissue is recorded” Hunter, [0177]-[0181]; Figures 20A and 20B and paragraphs [0177]-[0181] clearly demonstrate that the process will not proceed past steps 1012 and 1014 to step 1016 until 
when it is determined that the location sensor is proximate the first soft point (“Bronchoscopic video camera 630 may be inserted working channel 608 of steerable catheter 600 and a real-time image feed is displayed to the physician or other healthcare professional. Using the real-time image feed, the physician or other healthcare professional may navigate steerable catheter 600 to very small diameter 

determining whether or not updating the registration is complete (“one or more target tissue 420 are identified and one or more navigation pathways 416 are calculated, this information is transferred from image analysis system 50 to navigation system 70… navigation system 70 displays images corresponding to the actual movement of the target anatomy during the medical procedure being performed during the second time interval” Hunter, [0117]-[0119]; Figures 20A and 20B and paragraphs [0175]-[0181] demonstrate that the process of steps 1000-1018 to calculate and display a navigation pathway is repeated for an initial location of each of the one or more target tissues, Hunter, [0177]-[0181] and Figs. 20A-20B); and 
when it is determined that updating the registration is not complete (“one or more target tissue 420 are identified and one or more navigation pathways 416 are calculated, this information is transferred from image analysis system 50 to navigation system 70… navigation system 70 displays images corresponding to the actual movement of the target anatomy during the medical procedure being performed during the second time interval” Hunter, [0117]-[0119]; Figures 20A and 20B and paragraphs [0175]-[0181] demonstrate that the process of steps 1000-1018 to calculate and display a navigation pathway is repeated for an initial location of each of the one or more target tissues, Hunter, [0177]-[0181] and Figs. 20A-20B), displaying guidance for navigating the location sensor to the second soft point (“one 
However, while Hunter discloses generating a pathway to the target, tracking a location of a location sensor while the location sensor is navigated along the pathway, and registering the model of the airway to the airway as detailed above, Hunter may not explictly disclose registering the model of the airway to the airway based on the location of the location sensor along a first pathway; 
using triangulation to determine, over the respiratory cycle, the location of the first soft point relative to an anatomical structure of the patient that is static over the respiratory cycle, the anatomical structure being a vertebral body or a rib; and
updating the registration of the model of the airway to the airway based on the determination of the location of the first soft point relative to the anatomical structure over the respiratory cycle.
However, in the same field of endeavor, Averbuch teaches generating a first pathway to the target (“determining a path through a lumen network to a target” Averbuch, Abstract; “registration points at chosen known landmarks in the central area of lungs are used to register or align the CT based digital map… marked on the internal lung surface” Aerbuch, [0005]; “5. Planning the Path to the Peripheral Target This process plans the pathway from the trachea entrance to the target area… the planned path (displayed in green)” Averbuch, [0066]- [0081]);
tracking a location of a location sensor while the location sensor is navigated along the first pathway (“three-dimensional model is automatically registered to an actual location of a probe by tracking and recording the positions of the probe and continually adjusting the registration between the model and a display of the probe position” Averbuch, Abstract; “records consecutive locations of the LG as it is advanced through the airways… the BT skeleton is continually matched such that the LG appears in an airway” Averbuch, [0089]); and
registering the model of the airway to the airway based on the location of the location sensor along the first pathway (“three-dimensional model is automatically registered to an actual location of a probe by tracking and recording the positions of the probe and continually adjusting the registration between the model and a display of the probe position” Averbuch, Abstract; “records consecutive 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunter’s disclosure of registering a model with the position of the location sensor with Averbuch’s teaching of generating a first pathway to registration points and registering the model with the position of the location sensor at the registration points as Averbuch explictly states that “the accuracy of the navigation improves, rather than degrades, as the LG is advanced” (Averbuch, [0089]). Further, Hunter explictly states that “registration may be completed by different known techniques,” including “four-dimensional tracking (4D) [of] the point cloud” and “[i]t is envisioned that other known registration procedures are also within the scope of the present invention.” (Hunter, [0147]).
However, Hunter in further view of Averbuch may not explictly teach using triangulation to determine, over the respiratory cycle, the location of the first soft point relative to an anatomical structure of the patient that is static over the respiratory cycle, the anatomical structure being a vertebral body or a rib; and
updating the registration of the model of the airway to the airway based on the determination of the location of the first soft point relative to the anatomical structure over the respiratory cycle.
However, in the same field of endeavor, Chopra teaches using triangulation to determine, over the respiratory cycle, the location of the first soft point relative to an anatomical structure of the patient that is static over the respiratory cycle, the anatomical structure being a vertebral body or a rib (“At 304, a set of three dimensional pose differentials is determined for the point P with respect to at least one reference element R (See, FIG. 6) at each of the plurality of time intervals. In other words, the difference between the reference element R and the point P is determined at each time interval within the anatomic motion cycle… Each three-dimensional pose differential in the set may be expressed, for example, as a three dimensional vector between reference element R and the point P. The reference element R may include a localization marker cable of being sensed by the previously described position sensor system (e.g., an EM 
updating the registration of the model of the airway to the airway based on the determination of the location of the first soft point relative to the anatomical structure over the respiratory cycle (“Referring again to FIG. 4, to perform fine matching, at 360 lumen models are extracted from the image data at the first and second states of cyclical movement… At 362, the determined first and second time parameters (t1st=1, t2nd=0) from process 308 are associated with the respective first state and second state lumen models. The first and second time parameters are determined from, for example, the modeled anatomic motion as described in method 300 or other cyclic motion modeling techniques. At 364, a plurality of intermediate lumen models are created by interpolating intermediate movement states between the first and second states for a plurality of time parameters (t1st=1, . . . tx, . . . , t2nd=0) in the modeled motion cycle… At, 369 a matched anatomical image data set is generated from the matched lumen model. Generating the matched anatomical image data set may include applying a deformation vector field.” Chopra [0070]-[0072]; “At a process 714, the respiratory phase cycle data may be used to adjust the airway motion model. For example, a single recorded patient-specific image (e.g., a CT image) may be animated or modified based upon a generic (e.g., non-patient specific) anatomic model or anatomic atlas (e.g., a two- or three-dimensional view of the airway tree) for the measured stage of the respiratory phase cycle. Another technique for adjusting the airway motion model uses the respiratory 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunter in further view of Averbuch’s teaching of tracking the location of a soft point relative to the tracked location of a sensor of an inserted catheter with Chopra’s teaching of determining the location of the soft point at the tracked location of a sensor of an inserted catheter relative to an anatomical structure that experiences little or no movement due to the cyclical anatomical motion using the tracked locations of each to achieve the predictable result of identifying respiratory phase cycle data that may be used to “improve[ ] filtering and/or navigation accuracy” of the display of the airway model and the interventional instrument (Chopra, [0077]).

Regarding claim 28, Hunter discloses generating an electromagnetic field about the airway (“navigation system 70 may include an electromagnetic tracking system, typically comprising an electromagnetic (EM) field generator 82 that emits a series of electromagnetic fields designed to engulf patient 10” Hunter, [0082]); and
inserting the location sensor into the electromagnetic field (“navigation system 70 (see FIG. 3) may also track any type of device which includes one or more localization elements… are tracked in relation to electromagnetic field generator 62, 82… the position and orientation (POSE) of localization elements 610 are tracked by localization device 76 of navigation system 80… comprise six (6) degree of freedom (6 DOF) electromagnetic coil sensors” Hunter, [0132]-[0133]),


Regarding claim 29, Hunter discloses a method of registering an area of interest of a patient to images of the area of interest (“method of registering a real-time image feed from an imaging device inserted into a steerable catheter using a navigation system” Hunter, Abstract; “localization elements 24 of PTF 20 are proximate markers 22 and because one or more markers 22 of PTF 20 are visible in image data set 400 and localization elements 24 corresponding to the one or more markers 22 are tracked by navigation system 70, image dataset 400 may be registered to patient 10” Hunter, [0146]; “navigation system 70 displays an image from image dataset 400 on display 80… selected form one or more images in image data set… registered to PTD 20… and initial location of one or more target tissues in image dataset 400 is determined” Hunter, [0175]):
generating a model of the area of interest based on images of the area of interest (“inspiration 3D airway model 410”) is generated by segmenting the inspiration 3D image data subset 406… (“expiration 3D airway model 412” is generated by segmenting the expiration 3D image data subset 408… a hybrid “Inspiration-Expiration” 3D airway model 414 is constructed… using the inspiration 3D airway model 410 and the expiration 3D airway model 412” Hunter, [0091]-[0093]);
determining a location of a first soft point in the area of interest (“an initial location of one or more target tissues in image dataset 400 is determined” Hunter, [0175]-[0176]; Figures 20A and 20B and paragraphs [0175]-[0181] demonstrate that the process of steps 1000-1018 to calculate and display a navigation pathway is repeated for an initial location of each of the one or more target tissues; also see Hunter [0058], [0091], [0117], [0138]);

determining a location of a target within the model of the area of interest (“an initial location of one or more target tissues in image dataset 400 is determined” Hunter, [0175]-[0176]; also see Hunter [0058], [0091], [0117], [0138]);
generating a pathway to the target (“model 414 may additionally include navigation pathway 416… from the entry of the airway to the location of target tissue 420… target tissue 420 locations and navigation pathway(s) may be automatically calculated by image analysis system 50 and/or navigation system 70” Hunter, [0094]; “navigates steerable catheter 600 through the airway of patient 10 to a position proximate the initial location of the target tissue… navigation system 70 may overlay navigation pathway 416” Hunter, [0177]);
tracking a location of a location sensor while the location sensor is navigated along the pathway (“as steerable catheter 600 is navigated through the airway of patient 10, at step 1010, navigation system 70 tracks the location of localization element 610 of steerable catheter 60” Hunter, [0178]);
registering the model of the area of interest to the area of interest (“localization elements 24 of PTD 20 are proximate markers 22 and because one or more markers 22 of PTD 20 are visible in image dataset 400 and localization elements 24 corresponding to the one or more markers 22 are tracked by navigation system 70, image dataset 400 may be registered to patient 10… point-to-point registration may be accomplished by identifying points in an image space and then touching the same points in patient space. These points are generally anatomical landmarks that are easily identifiable on the patient. Second, lumen registration may be accomplished by generating a point cloud within the airways of patient 10 and matching the shape of the generated point cloud to an inspiration 3D airway model 410, an expiration 3D airway model 412, and/or a hybrid “Inspiration-Expiration” 3D airway model 414. Using four-
generating a pathway to the first soft point in the area of interest (“model 414 may additionally include navigation pathway 416… from the entry of the airway to the location of target tissue 420… target tissue 420 locations and navigation pathway(s) may be automatically calculated by image analysis system 50 and/or navigation system 70” Hunter, [0094]; “navigates steerable catheter 600 through the airway of patient 10 to a position proximate the initial location of the target tissue… navigation system 70 may overlay navigation pathway 416” Hunter, [0177]);
tracking a location of the location sensor while the location sensor is navigated along the pathway to the first soft point in the area of interest (“as steerable catheter 600 is navigated through the airway of patient 10, at step 1010, navigation system 70 tracks the location of localization element 610 of steerable catheter 60” Hunter, [0178]);
imaging the first soft point (“the method further comprises recording the confirmed location of the target tissue, the recording comprising four-dimensional data comprising a three-dimensional location of the confirmed target tissue in relation to the patient tracking device and the respiratory state of the patient at the time the location of the target tissue was confirmed and applying the confirmed location of the target tissue to an image from the image dataset depicting the airway at the respiratory state of the patient at the time the location of the target tissue was confirmed” Hunter, [0006]”; also see paragraph [0181])  to determine whether or not the location sensor is proximate the first soft point (“a physician or other healthcare professional navigates steerable catheter 600 through the airway of patient 10 to a position proximate the initial location of the target tissue” Hunter, [0177]; “a confirmed location of the 
when it is determined that the location sensor is not proximate the first soft point (“Bronchoscopic video camera 630 may be inserted working channel 608 of steerable catheter 600 and a real-time image feed is displayed to the physician or other healthcare professional. Using the real-time image feed, the physician or other healthcare professional may navigate steerable catheter 600 to very small diameter portions of the airway which were previously inaccessible by a typical steerable bronchoscope. Once the physician or other healthcare professional has reached the desired target tissue with steerable catheter 600, the physician or other healthcare professional may remove bronchoscopic video camera 630” Hunter, [0152]; “at step 1008, a physician or other healthcare professional navigates steerable catheter 600 through the airway of patient 10 to a position proximate the initial location of the target tissue… the method continues at step 1012, where information regarding the presence of the target tissue is generated… a confirmed location of the target is using the generated information regarding the presence of the target tissue and the tracked location of localization element 610 of steerable catheter 600… At step 1016, after the confirmed location of the target tissue is determined, the confirmed location of the target tissue is recorded” Hunter, [0177]-[0181]; Figures 20A and 20B and paragraphs [0177]-[0181] clearly demonstrate that the process will not proceed past steps 1012 and 1014 to step 1016 until after the conditions set by steps 1012 and 1014 are met, namely that a confirmation of reaching the target location is determined from the real-time data during navigation of the catheter, Hunter, [0177]-[0181] and Figs. 20A-20B) displaying, on a display (“display 60” Hunter, [0067]), a representation of the location sensor, a representation of an airway of the patient in which the location sensor is placed, and guidance for navigating the location sensor to the first soft point (“navigation system 70 may be able to display an indicia indicating the location of a portion of steerable catheter 600 based on the tracked location of localization element 610” Hunter, [0148]; “Bronchoscopic video camera 630 may be inserted working channel 608 of steerable catheter 600 and a real-time image feed is displayed to the physician or other healthcare professional. Using the real-time image feed, the physician or other healthcare 
when it is determined that the location sensor is proximate the first soft point (“Bronchoscopic video camera 630 may be inserted working channel 608 of steerable catheter 600 and a real-time image feed is displayed to the physician or other healthcare professional. Using the real-time image feed, the physician or other healthcare professional may navigate steerable catheter 600 to very small diameter portions of the airway which were previously inaccessible by a typical steerable bronchoscope. Once the physician or other healthcare professional has reached the desired target tissue with steerable catheter 600, the physician or other healthcare professional may remove bronchoscopic video camera 630” Hunter, [0152]; “at step 1008, a physician or other healthcare professional navigates steerable catheter 600 through the airway of patient 10 to a position proximate the initial location of the target tissue… the method continues at step 1012, where information regarding the presence of the target tissue is generated… a confirmed location of the target is using the generated information regarding the presence of the target tissue and the tracked location of localization element 610 of steerable catheter 600… At step 1016, after the confirmed location of the target tissue is determined, the confirmed location of the target 
displaying guidance for navigating the location sensor to the target based on the updated registration (“one or more target tissue 420 are identified and one or more navigation pathways 416 are calculated, this information is transferred from image analysis system 50 to navigation system 70… navigation system 70 displays images corresponding to the actual movement of the target anatomy during the medical procedure being performed during the second time interval” Hunter, [0117]-[0119]; Figures 20A and 20B and paragraphs [0175]-[0181] demonstrate that the process of steps 1000-1018 to calculate and display a navigation pathway is repeated for an initial location of each of the one or more target tissues, Hunter, [0177]-[0181] and Figs. 20A-20B; “at step 1020, navigation system 70 displays on 
determining whether or not updating the registration is complete (“one or more target tissue 420 are identified and one or more navigation pathways 416 are calculated, this information is transferred from image analysis system 50 to navigation system 70… navigation system 70 displays images corresponding to the actual movement of the target anatomy during the medical procedure being performed during the second time interval” Hunter, [0117]-[0119]; Figures 20A and 20B and paragraphs [0175]-[0181] demonstrate that the process of steps 1000-1018 to calculate and display a navigation pathway is repeated for an initial location of each of the one or more target tissues, Hunter, [0177]-[0181] and Figs. 20A-20B); and
when it is determined that updating the registration is not complete (“one or more target tissue 420 are identified and one or more navigation pathways 416 are calculated, this information is transferred from image analysis system 50 to navigation system 70… navigation system 70 displays images corresponding to the actual movement of the target anatomy during the medical procedure being performed during the second time interval” Hunter, [0117]-[0119]; Figures 20A and 20B and paragraphs [0175]-[0181] demonstrate that the process of steps 1000-1018 to calculate and display a navigation pathway is repeated for an initial location of each of the one or more target tissues, Hunter, [0177]-[0181] and Figs. 20A-20B), displaying guidance for navigating the location sensor to the second soft point (“one or more target tissue 420 are identified and one or more navigation pathways 416 are calculated, this information is transferred from image analysis system 50 to navigation system 70… navigation system 70 displays images corresponding to the actual movement of the target anatomy during the medical procedure being performed during the second time interval” Hunter, [0117]-[0119]; Figures 20A and 20B and paragraphs [0175]-[0181] demonstrate that the process of steps 1000-1018 to calculate and display a navigation pathway is repeated for an initial location of each of the one or more target tissues, Hunter, [0177]-[0181] and Figs. 20A-20B; “navigation system 70 may be able to display an indicia indicating the location of a portion of steerable catheter 600 based on the tracked location of localization element 610” 
However, while Hunter discloses generating a pathway to the target, tracking a location of a location sensor while the location sensor is navigated along the pathway, and registering the model of the area of interest to the area of interest as detailed above, -- Hunter may not explictly disclose registering the model of the area of interest to the area of interest based on the location of the location sensor along a first pathway
identifying an anatomical structure of the patient that is static over a respiratory cycle, the anatomical structure being a vertebral body, thyroid cartilage, a rib, or an esophagus of the patient;

updating the registration of the model of the area of interest to the area of interest based on the  determination of the location of the first soft point relative to the anatomical structure over the respiratory cycle.
However, in the same field of endeavor, Averbuch teaches generating a first pathway to the target (“determining a path through a lumen network to a target” Averbuch, Abstract; “registration points at chosen known landmarks in the central area of lungs are used to register or align the CT based digital map… marked on the internal lung surface” Aerbuch, [0005]; “5. Planning the Path to the Peripheral Target This process plans the pathway from the trachea entrance to the target area… the planned path (displayed in green)” Averbuch, [0066]- [0081]);
tracking a location of a location sensor while the location sensor is navigated along the first pathway (“three-dimensional model is automatically registered to an actual location of a probe by tracking and recording the positions of the probe and continually adjusting the registration between the model and a display of the probe position” Averbuch, Abstract; “records consecutive locations of the LG as it is advanced through the airways… the BT skeleton is continually matched such that the LG appears in an airway” Averbuch, [0089]); and
registering the model of the area of interest to the area of interest based on the tracked locations of the location sensor along the first pathway (“three-dimensional model is automatically registered to an actual location of a probe by tracking and recording the positions of the probe and continually adjusting the registration between the model and a display of the probe position” Averbuch, Abstract; “records consecutive locations of the LG as it is advanced through the airways… the BT skeleton is continually matched such that the LG appears in an airway” Averbuch, [0089]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunter’s disclosure of registering a model with the position of the location sensor with Averbuch’s teaching of generating a first pathway to registration points and 
However, Hunter in further view of Averbuch may not explictly teach identifying an anatomical structure of the patient that is static over a respiratory cycle, the anatomical structure being a vertebral body, thyroid cartilage, a rib, or an esophagus of the patient;
using triangulation to determine, over the respiratory cycle, the location of the first soft point relative to the anatomical structure of the patient; and
updating the registration of the model of the area of interest to the area of interest based on the  determination of the location of the first soft point relative to the anatomical structure over the respiratory cycle.
However, in the same field of endeavor, Chopra teaches identifying an anatomical structure of the patient that is static over a respiratory cycle, the anatomical structure being a vertebral body, thyroid cartilage, a rib, or an esophagus of the patient; using triangulation to determine, over the respiratory cycle, the location of the first soft point relative to the anatomical structure of the patient (“At 304, a set of three dimensional pose differentials is determined for the point P with respect to at least one reference element R (See, FIG. 6) at each of the plurality of time intervals. In other words, the difference between the reference element R and the point P is determined at each time interval within the anatomic motion cycle… Each three-dimensional pose differential in the set may be expressed, for example, as a three dimensional vector between reference element R and the point P. The reference element R may include a localization marker cable of being sensed by the previously described position sensor system (e.g., an EM sensor system)... The reference element R may be positioned on the surface of the patient anatomy or internal to the patient anatomy at a location that experiences little or no movement due to the cyclical 
updating the registration of the model of the area of interest to the area of interest based on the  determination of the location of the first soft point relative to the anatomical structure over the respiratory cycle (“Referring again to FIG. 4, to perform fine matching, at 360 lumen models are extracted from the image data at the first and second states of cyclical movement… At 362, the determined first and second time parameters (t1st=1, t2nd=0) from process 308 are associated with the respective first state and second state lumen models. The first and second time parameters are determined from, for example, the modeled anatomic motion as described in method 300 or other cyclic motion modeling techniques. At 364, a plurality of intermediate lumen models are created by interpolating intermediate movement states between the first and second states for a plurality of time parameters (t1st=1, . . . tx, . . . , t2nd=0) in the modeled motion cycle… At, 369 a matched anatomical image data set is generated from the matched lumen model. Generating the matched anatomical image data set may include applying a deformation vector field.” Chopra [0070]-[0072]; “At a process 714, the respiratory phase cycle data may be used to adjust the airway motion model. For example, a single recorded patient-specific image (e.g., a CT image) may be animated or modified based upon a generic (e.g., non-patient specific) anatomic model or anatomic atlas (e.g., a two- or three-dimensional view of the airway tree) for the measured stage of the respiratory phase cycle. Another technique for adjusting the airway motion model uses the respiratory phase cycle data to scale the amplitude of the displayed or used deformation. More specifically, if a patient's normal breathing pattern does not extend all the way to full inhalation and/or full exhalation (the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunter in further view of Averbuch’s teaching of tracking the location of a soft point relative to the tracked location of a sensor of an inserted catheter with Chopra’s teaching of determining the location of the soft point at the tracked location of a sensor of an inserted catheter relative to an anatomical structure that experiences little or no movement due to the cyclical anatomical motion using the tracked locations of each to achieve the predictable result of identifying respiratory phase cycle data that may be used to “improve[ ] filtering and/or navigation accuracy” of the display of the airway model and the interventional instrument (Chopra, [0077]).

Claims 1, 3, 5, 9-10, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter in further view of Averbuch in further view of Chopra in further view of Kersten et al. (U.S. Pub. No. 2014/0334697), hereinafter “Kersten.”	

Regarding claim 1, Hunter discloses a method of registering an area of interest of a patient to images of the area of interest (“method of registering a real-time image feed from an imaging device inserted into a steerable catheter using a navigation system” Hunter, Abstract; “localization elements 24 of PTF 20 are proximate markers 22 and because one or more markers 22 of PTF 20 are visible in image data set 400 and localization elements 24 corresponding to the one or more markers 22 are tracked by navigation system 70, image dataset 400 may be registered to patient 10” Hunter, [0146]; “navigation system 70 displays an image from image dataset 400 on display 80… selected form one or more images 
generating a model of the area of interest based on images of the area of interest (“inspiration 3D airway model 410”) is generated by segmenting the inspiration 3D image data subset 406… (“expiration 3D airway model 412” is generated by segmenting the expiration 3D image data subset 408… a hybrid “Inspiration-Expiration” 3D airway model 414 is constructed… using the inspiration 3D airway model 410 and the expiration 3D airway model 412” Hunter, [0091]-[0093]);
determining a location of a first soft point on the patient (“an initial location of one or more target tissues in image dataset 400 is determined” Hunter, [0175]-[0176]; Figures 20A and 20B and paragraphs [0175]-[0181] demonstrate that the process of steps 1000-1018 to calculate and display a navigation pathway is repeated for an initial location of each of the one or more target tissues; also see Hunter [0058], [0091], [0117], [0138]);
determining a location a second soft point on the patient (“an initial location of one or more target tissues in image dataset 400 is determined” Hunter, [0175]-[0176]; Figures 20A and 20B and paragraphs [0175]-[0181] demonstrate that the process of steps 1000-1018 to calculate and display a navigation pathway is repeated for an initial location of each of the one or more target tissues; also see Hunter [0058], [0091], [0117], [0138]);
determining a location of a target within the model of the area of interest (“an initial location of one or more target tissues in image dataset 400 is determined” Hunter, [0175]-[0176]; also see Hunter [0058], [0091], [0117], [0138]);
generating a pathway to the target (“model 414 may additionally include navigation pathway 416… from the entry of the airway to the location of target tissue 420… target tissue 420 locations and navigation pathway(s) may be automatically calculated by image analysis system 50 and/or navigation system 70” Hunter, [0094]; “navigates steerable catheter 600 through the airway of patient 10 to a position proximate the initial location of the target tissue… navigation system 70 may overlay navigation pathway 416” Hunter, [0177]);

registering the model of the area of interest to the area of interest  (“localization elements 24 of PTD 20 are proximate markers 22 and because one or more markers 22 of PTD 20 are visible in image dataset 400 and localization elements 24 corresponding to the one or more markers 22 are tracked by navigation system 70, image dataset 400 may be registered to patient 10… point-to-point registration may be accomplished by identifying points in an image space and then touching the same points in patient space. These points are generally anatomical landmarks that are easily identifiable on the patient. Second, lumen registration may be accomplished by generating a point cloud within the airways of patient 10 and matching the shape of the generated point cloud to an inspiration 3D airway model 410, an expiration 3D airway model 412, and/or a hybrid “Inspiration-Expiration” 3D airway model 414. Using four-dimensional tracking (4D) the point cloud may be generated at the appropriate respiration cycle to match inspiration 3D airway model 410, an expiration 3D airway model 412, and/or a hybrid “Inspiration-Expiration” 3D airway model 414. Generation of a point cloud is more fully described in U.S. Ser. No. 13/773,984, entitled “Systems, Methods and Devices for Forming Respiratory-Gated Point Cloud for Four Dimensional Soft Tissue Navigation,” filed on Feb. 22, 2013, which is hereby incorporated by reference.” [0146]-[0147]);
generating a pathway to the first soft point in the area of interest (“model 414 may additionally include navigation pathway 416… from the entry of the airway to the location of target tissue 420… target tissue 420 locations and navigation pathway(s) may be automatically calculated by image analysis system 50 and/or navigation system 70” Hunter, [0094]; “navigates steerable catheter 600 through the airway of patient 10 to a position proximate the initial location of the target tissue… navigation system 70 may overlay navigation pathway 416” Hunter, [0177]); 

generating patient tidal volume breathing movement data based on samples from imaging movement of the patient's chest over a respiratory cycle (“Markers 22 of PTD 20 can be viewed with the image data, which can include an indication of the position of markers 22 during a given path of motion of the targeted anatomy… Such motion can be due, for example, to inspiration (i.e., inhaling) and expiration (i.e., exhaling) of the patient” Hunter, [0064]; “The sequence of motion of localization elements 24 is tracked by image analysis system 50 and/or navigation system 70 and image analysis system 50 and/or navigation system 70 derives a respiratory signal based on the positions of localization elements 24 during the respiratory cycle of patient 10” Hunter, [0084]; “during a procedure such as directing a navigated steerable catheter to a target tissue within the airway of patient 10 (e.g., during a second time interval), the breathing cycle of patient 10 may be closer to tidal breathing” Hunter, [0092]-[0093]; Figures 1, 5A, and 5B demonstrate that the imaging is performed on the chest, Hunter, Figs. 1, 5A, and 5B);
correlating the patient tidal volume breathing movement data with location sensor movement over a respiratory cycle (“respiratory signal derived from PTD 20 is used to gate the localization information of a medical device in the airway of patient 10” Hunter, [0085]; see also [0172]-[0174]; “recording the confirmed location of the target tissue comprises recording four-dimensional data (4D) comprising a three-dimensional (3D) location of the confirmed target tissue in relation to electromagnetic (EM) field generator 82 of navigation system 70 and the respiratory state of patient 10 at the time the location of the target tissue was confirmed… including but not limited to, hybrid “Inspiration-Expiration” 3D airway model” Hunter, [0181]);
imaging the first soft point (“the method further comprises recording the confirmed location of the target tissue, the recording comprising four-dimensional data comprising a three-dimensional location 
when it is determined that the location sensor is not proximate the first soft point (“Bronchoscopic video camera 630 may be inserted working channel 608 of steerable catheter 600 and a real-time image feed is displayed to the physician or other healthcare professional. Using the real-time image feed, the physician or other healthcare professional may navigate steerable catheter 600 to very small diameter portions of the airway which were previously inaccessible by a typical steerable bronchoscope. Once the physician or other healthcare professional has reached the desired target tissue with steerable catheter 600, the physician or other healthcare professional may remove bronchoscopic video camera 630” Hunter, [0152]; “at step 1008, a physician or other healthcare professional navigates steerable catheter 600 through the airway of patient 10 to a position proximate the initial location of the target tissue… the method continues at step 1012, where information regarding the presence of the target tissue is generated… a confirmed location of the target is using the generated information regarding the presence of the target tissue and the tracked location of localization element 610 of steerable catheter 600… At step 1016, after the confirmed location of the target tissue is determined, the confirmed location of the target tissue is recorded” Hunter, [0177]-[0181]; Figures 20A and 20B and paragraphs [0177]-[0181] clearly demonstrate that the process will not proceed past steps 1012 and 1014 to step 1016 until after the conditions set by steps 1012 and 1014 are met, namely that a confirmation of reaching the target location is determined from the real-time data during navigation of the catheter, Hunter, [0177]-[0181] 
when it is determined that the location sensor is proximate the first soft point (“Bronchoscopic video camera 630 may be inserted working channel 608 of steerable catheter 600 and a real-time image feed is displayed to the physician or other healthcare professional. Using the real-time image feed, the physician or other healthcare professional may navigate steerable catheter 600 to very small diameter portions of the airway which were previously inaccessible by a typical steerable bronchoscope. Once the physician or other healthcare professional has reached the desired target tissue with steerable catheter 
a localized registration of the model of the area of interest to the area of interest proximate the first soft point performed using the tracked location of the location sensor at the first soft point as a data point (“recording the confirmed location of the target tissue comprises recording four-dimensional data (4D) comprising a three-dimensional (3D) location of the confirmed target tissue in relation to PTD 20 and the respiratory state of patient 10 at the time the location of the target tissue was confirmed... this confirmed location of the target tissue may then be applied to one or more images from image dataset 400 depicting the airway at the respiratory state of patient 10 at the time the location of the target tissue was confirmed… the confirmed location of the target tissue is displayed on display 80 of navigation system 70 in one or more images from image dataset 400. In certain embodiments, the displayed image(s) depict the airway of the patient at the respiratory state of patient 10 at the time the location of the target tissue was confirmed … including but not limited to, hybrid “Inspiration-Expiration” 3D airway model” Hunter, [0181]-[0182]; Figures 1, 5A, and 5B demonstrate that PTD, #20, is placed on a fixed location on the chest, Hunter, Figs. 1, 5A, and 5B); and

displaying guidance for navigating the location sensor to the target based on the updated registration (“one or more target tissue 420 are identified and one or more navigation pathways 416 are calculated, this information is transferred from image analysis system 50 to navigation system 70… navigation system 70 displays images corresponding to the actual movement of the target anatomy during the medical procedure being performed during the second time interval” Hunter, [0117]-[0119]; Figures 20A and 20B and paragraphs [0175]-[0181] demonstrate that the process of steps 1000-1018 to calculate and display a navigation pathway is repeated for an initial location of each of the one or more target tissues, Hunter, [0177]-[0181] and Figs. 20A-20B; “at step 1020, navigation system 70 displays on display 80 one or more trajectories from an entry point on the surface of patient 10 to the confirmed location of the target tissue” Hunter, [0187]);
determining whether or not updating the registration is complete (“one or more target tissue 420 are identified and one or more navigation pathways 416 are calculated, this information is transferred from image analysis system 50 to navigation system 70… navigation system 70 displays images corresponding to the actual movement of the target anatomy during the medical procedure being 
when it is determined that updating the registration is not complete (“one or more target tissue 420 are identified and one or more navigation pathways 416 are calculated, this information is transferred from image analysis system 50 to navigation system 70… navigation system 70 displays images corresponding to the actual movement of the target anatomy during the medical procedure being performed during the second time interval” Hunter, [0117]-[0119]; Figures 20A and 20B and paragraphs [0175]-[0181] demonstrate that the process of steps 1000-1018 to calculate and display a navigation pathway is repeated for an initial location of each of the one or more target tissues, Hunter, [0177]-[0181] and Figs. 20A-20B), displaying guidance for navigating the location sensor to the second soft point (“one or more target tissue 420 are identified and one or more navigation pathways 416 are calculated, this information is transferred from image analysis system 50 to navigation system 70… navigation system 70 displays images corresponding to the actual movement of the target anatomy during the medical procedure being performed during the second time interval” Hunter, [0117]-[0119]; Figures 20A and 20B and paragraphs [0175]-[0181] demonstrate that the process of steps 1000-1018 to calculate and display a navigation pathway is repeated for an initial location of each of the one or more target tissues, Hunter, [0177]-[0181] and Figs. 20A-20B; “navigation system 70 may be able to display an indicia indicating the location of a portion of steerable catheter 600 based on the tracked location of localization element 610” Hunter, [0148]; “Bronchoscopic video camera 630 may be inserted working channel 608 of steerable catheter 600 and a real-time image feed is displayed to the physician or other healthcare professional. Using the real-time image feed, the physician or other healthcare professional may navigate steerable catheter 600 to very small diameter portions of the airway which were previously inaccessible by a typical steerable bronchoscope. Once the physician or other healthcare professional has reached the desired target tissue with steerable catheter 600, the physician or other healthcare professional may remove 
However, while Hunter discloses generating a pathway to the target, tracking a location of a location sensor while the location sensor is navigated along the pathway, and registering the model of the area of interest to the area of interest, Hunter may not explictly disclose registering the model of the area of interest to the area of interest based on the location of the location sensor along the first pathway.
using triangulation to determine, over the respiratory cycle, the location of the first soft point relative to an anatomical structure of the patient that is static over the respiratory cycle the anatomical structure being a vertebral body, thyroid cartilage, a rib, or an esophagus of the patient;
updating the registration of the model based on the determination of the location of the first soft point relative to the anatomical structure over the respiratory cycle.
However, in the same field of endeavor, Averbuch teaches generating a first pathway to the target (“determining a path through a lumen network to a target” Averbuch, Abstract; “registration points at chosen known landmarks in the central area of lungs are used to register or align the CT based digital 
tracking a location of a location sensor while the location sensor is navigated along the first pathway (“three-dimensional model is automatically registered to an actual location of a probe by tracking and recording the positions of the probe and continually adjusting the registration between the model and a display of the probe position” Averbuch, Abstract; “records consecutive locations of the LG as it is advanced through the airways… the BT skeleton is continually matched such that the LG appears in an airway” Averbuch, [0089]); and
registering the model of the area of interest to the area of interest based on the location of the location sensor along the first pathway (“three-dimensional model is automatically registered to an actual location of a probe by tracking and recording the positions of the probe and continually adjusting the registration between the model and a display of the probe position” Averbuch, Abstract; “records consecutive locations of the LG as it is advanced through the airways… the BT skeleton is continually matched such that the LG appears in an airway” Averbuch, [0089]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunter’s disclosure of registering a model with the position of the location sensor with Averbuch’s teaching of generating a first pathway to registration points and registering the model with the position of the location sensor at the registration points as Averbuch explictly states that “the accuracy of the navigation improves, rather than degrades, as the LG is advanced” (Averbuch, [0089]). Further, Hunter explictly states that “registration may be completed by different known techniques,” including “four-dimensional tracking (4D) [of] the point cloud” and “[i]t is envisioned that other known registration procedures are also within the scope of the present invention.” (Hunter, [0147]).
However, Hunter in further view of Averbuch may not explictly teach using triangulation to determine, over the respiratory cycle, the location of the first soft point relative to an anatomical structure 
updating the registration of the model based on the determination of the location of the first soft point relative to the anatomical structure over the respiratory cycle.
However, in the same field of endeavor, Chopra teaches using triangulation to determine, over the respiratory cycle, the location of the first soft point relative to an anatomical structure of the patient that is static over the respiratory cycle the anatomical structure being a vertebral body, thyroid cartilage, a rib, or an esophagus of the patient (“At 304, a set of three dimensional pose differentials is determined for the point P with respect to at least one reference element R (See, FIG. 6) at each of the plurality of time intervals. In other words, the difference between the reference element R and the point P is determined at each time interval within the anatomic motion cycle… Each three-dimensional pose differential in the set may be expressed, for example, as a three dimensional vector between reference element R and the point P. The reference element R may include a localization marker cable of being sensed by the previously described position sensor system (e.g., an EM sensor system)... The reference element R may be positioned on the surface of the patient anatomy or internal to the patient anatomy at a location that experiences little or no movement due to the cyclical anatomical motion or to a stationary fixture external to the patient anatomy… Suitable locations for positioning the reference element R may include, for example, the sternum, the main carina (i.e., the bottom of the trachea where the trachea divides into the left and right main bronchus leading to the lungs), a location on a vertebral body of the patient's spine…  If, for example the anatomical motion is respiration, the maximum state pose differential is associated with the pose of point P at the distinct anatomical state of full inspiration and the minimum state pose differential is associated with the pose of point P at the distinct anatomical state of full expiration. The intermediate state pose differentials correspond to intermediate stages of inhalation and exhalation.” Chopra, [0050]-[0051]);
updating the registration of the model based on the determination of the location of the first soft point relative to the anatomical structure over the respiratory cycle (“Referring again to FIG. 4, to perform 1st=1, . . . tx, . . . , t2nd=0) in the modeled motion cycle… At, 369 a matched anatomical image data set is generated from the matched lumen model. Generating the matched anatomical image data set may include applying a deformation vector field.” Chopra [0070]-[0072]; “At a process 714, the respiratory phase cycle data may be used to adjust the airway motion model. For example, a single recorded patient-specific image (e.g., a CT image) may be animated or modified based upon a generic (e.g., non-patient specific) anatomic model or anatomic atlas (e.g., a two- or three-dimensional view of the airway tree) for the measured stage of the respiratory phase cycle. Another technique for adjusting the airway motion model uses the respiratory phase cycle data to scale the amplitude of the displayed or used deformation. More specifically, if a patient's normal breathing pattern does not extend all the way to full inhalation and/or full exhalation (the extremes as originally imaged), the actual measured deformation, as determined from the respiratory phase cycle data, is used to adjust the displayed motion of the anatomic model to the patient's normal breathing pattern.” [0081]; see also [0074] teaching the use of the respiratory cycle tracking/modeling to deform the airway model; see also [0077]-[0087] teaching the use of the respiratory cycle tracking/modeling of the differential position of the soft point and the stable anatomical landmark to update the airway model including a CT-based model).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunter in further view of Averbuch’s teaching of tracking the location of a soft point relative to the tracked location of a sensor of an inserted catheter with Chopra’s teaching of determining the location of the soft point at the tracked location of a sensor of an inserted 

Regarding claim 3, Hunter discloses generating an electromagnetic field about the area of interest (“navigation system 70 may include an electromagnetic tracking system, typically comprising an electromagnetic (EM) field generator 82 that emits a series of electromagnetic fields designed to engulf patient 10” Hunter, [0082]); and
inserting the location sensor into the electromagnetic field (“navigation system 70 (see FIG. 3) may also track any type of device which includes one or more localization elements… are tracked in relation to electromagnetic field generator 62, 82… the position and orientation (POSE) of localization elements 610 are tracked by localization device 76 of navigation system 80… comprise six (6) degree of freedom (6 DOF) electromagnetic coil sensors” Hunter, [0132]-[0133]),
the location sensor includes magnetic field sensors configured to sense the magnetic field and to generate position signals in response to the sensed magnetic field (“navigation system 70 (see FIG. 3) may also track any type of device which includes one or more localization elements… are tracked in relation to electromagnetic field generator 62,82… the position and orientation (POSE) of localization elements 610 are tracked by localization device 76 of navigation system 80… comprise six (6) degree of freedom (6 DOF) electromagnetic coil sensors” Hunter, [0132]-[0133]).

Regarding claim 5, Hunter discloses the first soft point is imaged using CT or ultrasonic imaging (“The images in the image dataset may be fluoroscopic images, ultrasound images, to computed tomography (CT) images, fused computed tomography-positron emission tomography (CT/PET) images, magnetic resonance imaging (MRI) images, etc.” Hunter, [0012]).



Regarding claim 10, Hunter discloses the model is a model of the airway of the patient (“FIG. 7, illustrates a 3D representation of hybrid “Inspiration-Expiration” 3D airway model 414 which includes a target tissue 420 segmented by processor 52, 72. This 3D representation of hybrid “Inspiration-Expiration” 3D airway model 414 may include surface information. Hybrid “Inspiration-Expiration” 3D airway model 414 may additionally include navigation pathway 416. Image analysis system 50 and/or navigation system 70 may calculate navigation pathway 416 from the entry of the airway to the location of target tissue 420… target tissue 420 locations and navigation pathway(s) 416 may be automatically calculated by image analysis system 50 and/or navigation system 70” Hunter, [0094] and [0095]).

Regarding claim 13, Hunter discloses generating patient tidal volume breathing movement data includes:
placing a second location sensor on the patient's chest (“a sequence of motion of PTD 20 that represents the motion of an organ of patient 10 or the patient’s 10 respiratory cycle may be collected” Hunter, [0084]; “FIG. 4 is a schematic illustration indicating how markers 22 of PTD 20 can move and change orientation and shape during movement of patient 10. The graph is one example of how the lung volume can change during inhalation (inspiration) and exhalation (expiration) of patient 10. The corresponding changes in shape and orientation of PTD 20 during inhalation and exhalation are also illustrated” Hunter, [0086] and Fig. 4); and
tracking a location of the second sensor over time (“a sequence of motion of PTD 20 that represents the motion of an organ of patient 10 or the patient’s 10 respiratory cycle may be collected” Hunter, [0084]; “FIG. 4 is a schematic illustration indicating how markers 22 of PTD 20 can move and 

Regarding claim 14, while Hunter discloses generating patient tidal volume breathing movement data includes imaging the patient’s chest (“Markers 22 of PTD 20 can be viewed with the image data, which can include an indication of the position of markers 22 during a given path of motion of the targeted anatomy… Such motion can be due, for example, to inspiration (i.e., inhaling) and expiration (i.e., exhaling) of the patient” Hunter, [0064]; “The sequence of motion of localization elements 24 is tracked by image analysis system 50 and/or navigation system 70 and image analysis system 50 and/or navigation system 70 derives a respiratory signal based on the positions of localization elements 24 during the respiratory cycle of patient 10” Hunter, [0084]; “during a procedure such as directing a navigated steerable catheter to a target tissue within the airway of patient 10 (e.g., during a second time interval), the breathing cycle of patient 10 may be closer to tidal breathing” Hunter, [0092]-[0093]; Figures 1, 5A, and 5B demonstrate that the imaging is performed on the chest, Hunter, Figs. 1, 5A, and 5B), Hunter may not disclose monitoring a location of an edge of the patient’s chest over time.
However, in the same field of endeavor, Kersten teaches generating patient tidal volume breathing movement data includes:
imaging the patient’s chest (”The sensor means 22 can be embodied, by way of example, by a camera adapted to capture information belonging to at least a spectral component of the electromagnetic radiation 20” Kersten, [0066], Figs. 2 and 3; “FIG. 5 illustrates a sequence of image frames 44 a, 44 b, 44 c representing the breathing motion of the object 10 already indicated by FIG. 1. The desired vital signal of interest is represented by physiological information indicated by an arrow 30, namely the lifting and lowering of the chest” Kersten, [0078], Fig. 5); and 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunter’s disclosure of measuring lung volume with Kersten’s teaching of using a camera to measure the respiratory cycle as Kersten explicitly states that such a system allows “for obtaining respiratory information of a subject in a simple and low cost manner, in particular enabling to discriminate a respiratory signal from noise in a projection based vital signs registration” (Kersten, [0008]).

Regarding claim 15, Hunter discloses the location sensor is navigated through a luminal network (“Thus it will be understood that the apparatuses and methods described herein may be used to intercept target tissue(s) in the airway, on the wall of the airway, in the wall of the airway, and /or beyond the wall of the airway” Hunter, [0058]; “s steerable catheter 600 is navigated through the airway of patient 10, at step 1010, navigation system 70 tracks the location of localization element 610 of steerable catheter 60” Hunter, [0178]; #922: “Track the location of localization element 610 of steerable catheter 600 in the airway of patient 10 using the navigation system 70” Hunter, Fig. 17A).

Regarding claim 16, Hunter discloses the location sensor is further navigated through a wall in the luminal network after navigating through the luminal network (“Thus it will be understood that the 

Regarding claim 17, Hunter discloses the location sensor is navigated percutaneously into and through the area of interest to the first soft point (“Thus it will be understood that the apparatuses and methods described herein may be used to intercept target tissue(s) in the airway, on the wall of the airway, in the wall of the airway, and /or beyond the wall of the airway” Hunter, [0058]; “medical devices may be delivered endobronchially, percutaneously, and/or endobronchially and percutaneously simultaneously” Hunter, [0145]; “In certain embodiments, the target tissue may not be reachable using endobronchial methods, accordingly, after the location of the target tissue is endobronchially confirmed, the target tissue may be percutaneously intercepted. The percutaneous interception may be carried out using a percutaneous device” Hunter, [0186]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Olson et al. (U.S. Pub. No. 2013/0066193), Cohen (U.S. Pub. No. 2013/0172730), and Cohen et al. (U.S. Pub. No. 2011/0158488) disclose using triangulation to determine, over the respiratory cycle, the location of a first soft point relative to an anatomical structure of the patient that is static over the respiratory cycle and using the relative location to update the airway model. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793